Citation Nr: 1602029	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  14-05 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for the Veteran's cause of death has been received. 
 
 2.  Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son and daughter


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active military service from May 1957 to May 1960.  The Veteran died in March 2008; the appellant is his widow. 

The appeal to the Board of Veterans' Appeals (Board) arose from a November 2010  rating action in which the RO denied service connection for the cause of the Veteran's death.  In August 2011, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2013, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2014.

In November 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

During the Board hearing, the appellant submitted additional evidence directly to the Board and orally waived initial RO consideration of such evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).  

As regards characterization of the appeal, it is noted that the RO adjudicated the claim on appeal on a de novo basis.  However, given a prior, final denial of the claim (as explained in more detail, below) the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the previously denied claim.   That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the Board's favorable disposition of the request to reopen-the Veteran is not prejudiced by the Board's initial consideration of the new and material evidence question, and the Board has now characterized the appeal as encompassing both matters set forth on the title page.

The Board also observes that prior to the Veteran's death, in a May 2007 rating action, the RO, inter alia, denied service connection for hypertension and coronary artery disease and arteriosclerotic heart disease.  The Veteran filed a notice of disagreement with respect to the denial of these issues that was date-stamped received by the RO in April 2008.  In October 2015, the appellant filed a Request for Substitution upon Death of Claimant.  During the Board hearing, the appellant again raised the request to be substituted on these claims, and pointed out that the RO had not taken action on her substitution claim.  However, as the Veteran died before October 10, 2008, the regulations pertaining to substitution are inapplicable in this case as they only apply to cases where the Veteran died on or after October 10, 2008.  See The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 38 U.S.C. § 5121A (West 2014).  

Moreover, the appellant's claim for accrued benefits was denied by the RO in November 2010.  The appellant was notified of this denial, but did not imitate an appeal with the filing an NOD with respect to this matter.  

Finally, in an August 2011 statement and during the Board hearing, the appellant raised the issue of entitlement to Dependency and Indemnity Compensation (DIC), pursuant to the provisions of 38 U.S.C. § 1151.  As it does not appear such a claim has yet been addressed by the agency of original jurisdiction (AOJ)-and, is thus, referred to the AOJ for appropriate action-such  matter is not properly before the Board. 

As such, the only claims currently in appellate status are those set forth on the title page.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.  

The Board's decision reopening the claim for service connection for the cause of the Veteran's death is set forth below.  The claim for service connection for the cause of the Veteran's death, on the merits, is addressed in the remand following the  order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  In an August 2008 decision, the RO denied a claim for service connection for cause of the Veteran's death as the appellant had not submitted requested evidence; although notified of the denial and of  her appellate rights, the appellant did not initiate an appeal or submit the requested evidence within one year.

3.  Evidence associated with the claims file since the August 2008 denial of service connection for cause of the Veteran's death includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The August 2008 decision in which the RO denied service connection for cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.  §§ 3.104, 20.302, 20.1103 (2015). 

2.  As evidence received since the August 2008 final decision is new and material, the criteria for reopening the previously denied claim for service connection for cause of the Veteran's death are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the request to reopen the claim for service connection for cause of the Veteran's death, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal, have been accomplished.

At the time of the prior denial and currently, service connection may be granted for a disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death. 38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312.  A service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service- connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id. 

In this case, the Veteran died in March 2008.  At the time of the Veteran's death, service connection had been established for cold injury, right lower extremity, rated as 10 percent disabling; cold injury for left lower extremity, rated as 10 percent disabling; cold injury, right upper extremity, rated as 10 percent disabling; and cold injury for left upper extremity, rated as 10 percent disabling.

The appellant's claim for service connection for the cause of the Veteran's death was initially denied by the RO in an August 2008 decision.  Specifically, the RO denied the claim because the appellant had failed to submit any evidence pertaining to the claim, to include a death certificate.  The RO also notified the appellant that if the evidence was submitted by June 2, 2009, the RO could continue processing the claim.  Although notified of her appellate rights in the letter, the appellant did not initiate an appeal.  Moreover, no additional evidence was received by June 2, 2009.  In fact, nothing further was received from the appellant until she filed the current claim more than a year later in 2010.   

As such, the RO's August 2008 decision is final with respect to this matter as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the appellant sought to reopen her claim for service connection for the  cause of the Veteran's death in July 2010.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Among the pertinent evidence added to the record since the August 2008 denial are the Certificate of Death, the March 2008 Autopsy Report, an October 2010 VA opinion, a November 2015 private opinion and the appellant's lay statements and Board hearing testimony.  The death certificate shows that the immediate cause of the Veteran's death was complications of widely metastatic non-small cell lung carcinoma.  Other significant conditions contributing to death were hypertensive and atherosclerotic cardiovascular disease.  

In her written statements of record and oral testimony, the appellant has asserted that the Veteran's service-connected cold injuries caused and or contributed to his hypertensive and atherosclerotic cardiovascular disease.  She also appeared to assert that the Veteran was exposed to Agent Orange, smoke fumes and other chemicals while stationed in Korea that lead to his development of lung cancer.   

Also, in the November 2015 private opinion, H.U., M.D. indicates that there are some studies that did link cold weather and atherosclerosis.  

The Board finds that the above-described medical and lay evidence provides a basis for reopening the claim for service connection for the cause of the Veteran's death. The Board finds that the evidence is "new" in that it was not before agency decision makers when the RO denied the claim in August 2008, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that, when presumed credible and combined with the other evidence of record, it goes to the question of whether the Veteran's service-connected disabilities substantially contributed to his death.  In this regard, the appellant's statements and November 2015 private opinion indicate a possible relationship between the Veteran's service-connected cold injuries and his death.  This evidence, while certainly not conclusive, relates to unestablished facts necessary to substantiate the claim for service connection for cause of the Veteran's death.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for the cause of the Veteran's death are met.  See 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for the cause of the Veteran's death has been received, to this extent only, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the reopened claim is warranted.  

In an October 2010 opinion, a VA physician found there was no causal relationship between Veteran's cold injuries and atherosclerotic cardiovascular disease because there was nothing in the medical literature to support such claim.  The examiner offered no further rationale.  However, the subsequent November 2015 private opinion indicated that there were some studies that did link cold weather to atherosclerosis.  However, the private examiner failed to offer a clear opinion with detailed rationale and thus, is not sufficient to establish an award of service connection for cause of the Veteran's death.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  

Additionally, the appellant has asserted that the Veteran was exposed to Agent Orange, smoke fumes and other chemicals while stationed in Korea that lead to his development of lung cancer.  Although lung cancer is presumed due to herbicide exposure under 38 C.F.R. § 3.309(e), there is no evidence that the Veteran served in Vietnam or in Korea between September 1, 1967, and August 31, 1971, and thus he is not presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iv). Further, there is no competent evidence of exposure otherwise in service.  However, prior to his death, in an October 2006 statement, the Veteran reported that his job while stationed in Korea was putting P.O.L. fuel in heaters to warm buildings.  As such, it would seem that the Veteran was exposed to fumes and chemicals during service.  Nevertheless, the VA physician failed to address this contention.  

Given the deficiencies in the VA opinion discussed above, and in light of the subsequent contradictory private opinion (which, as indicated, lacks stated rationale), the Board must find that neither opinion is adequate to resolve the claim.  Notably, with respect to the VA opinion obtained, once VA undertakes the effort to obtain such an opinion when developing a service connection claim, even if not statutorily obligated to do so, it must obtain one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that an adequate VA medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

Under these circumstances, the Board finds that further action to obtain an adequate VA medical opinion by another appropriate physician-based on full consideration of all pertinent evidence (to include lay assertions), and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection for cause of the Veteran's death.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R.  § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Prior to obtaining further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, prior to his death, the Veteran had been receiving treatment for his disabilities from the VA Medical Center (VAMC) in Dallas, Texas.  Records from that facility dated up to October 2006 and from February 2008 until his death in March 2008 are associated with the Veteran's VBMS record; however, there appears to be missing records from October 2006 to February 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Dallas VAMC dated from October 2006 to February 2008 for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ also should give the appellant another opportunity to provide information and/or evidence pertinent to the claim on appeal.  In this regard, VA treatment records show that the Veteran received treatment at Presbyterian Hospital prior to being transferred to the VA in February 2008.  Moreover, the Veteran also received treatment from Dr. H.U.  However, these records have not been associated with the record.  As such, the AOJ should specifically request such records and any other outstanding private treatment records.  The AOJ's letter to the appellant should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Dallas VAMC (and any associated facility(ies))all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated from October 2006 to February 2008.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic claims file. 

2.  Send to the appellant and her representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, to particularly include records from Presbyterian Hospital dated approximately in February 2008 and all clinical records from Dr. H.U.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the appellant responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the claims file.  If any records sought are not obtained notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses are received and associated with the record, arrange to obtain a medical opinion concerning the cause of the Veteran's death from an appropriate physician.  

The contents of the entire electronic claims file (in VBMS and Virtual VA),  to include a complete copy of this REMAND must be made available to the designated physician, and the report should reflect consideration of the Veteran's documented medical history and the appellant's assertions. 

Based on consideration of all pertinent evidence, the physician should render an opinion, consistent with sound medical judgment, which addresses the following:

a)  Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability(ies) that caused, or contributed substantially or materially to cause the Veteran's death manifested during his service or was/were otherwise causally related to his active duty service, to include exposure to smoke fumes and chemicals; 

b)  Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that service-connected disability(ies)-in particular, cold injuries of the upper and lower extremities-caused, or contributed substantially or materially to cause, the Veteran's death.

In rendering the requested opinions, the physician must specifically consider and discuss the pertinent medical reports of record, the November 2015 private opinion, the Veteran's statements before he died and the appellant's assertions.  Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate supplemental SOC that reflects review of all pertinent evidence (to particularly include that noted above), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




	(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


